NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO ANTONIO CHAVEZ-CRUZ,                      No.    12-70960

                Petitioner,                     Agency No. A099-669-563

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Pedro Antonio Chavez-Cruz, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal, and reversing the IJ’s decision granting protection under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review de novo questions of law. Bhattarai v. Lynch, 835 F.3d 1037,

1042 (9th Cir. 2016). We grant the petition for review and we remand.

      In denying Chavez-Cruz’s asylum and withholding of removal claims, the

agency found Chavez-Cruz failed to establish a nexus to a protected ground.

When the IJ and BIA issued their decisions in this case, they did not have the

benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th

Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), Pirir-Boc

v. Holder, 750 F.3d 1077 (9th Cir. 2014), and Reyes v. Lynch, 842 F.3d 1125 (9th

Cir. 2016), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014).

      In reversing the IJ’s grant of CAT protection, the BIA cited its decision in

Matter of V-K-, 24 I&N Dec. 500 (BIA 2008), for its de novo standard of review of

the IJ’s decision. In Matter of Z-Z-O-, 26 I. & N. Dec. 586, 589-91 (BIA 2015),

the BIA overruled Matter of V-K- as to its standard of review of the IJ’s factual

findings.

      Thus, we remand Chavez-Cruz’s asylum, withholding of removal, and CAT

claims to determine the impact, if any, of these decisions. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam).

      In light of our disposition, we do not reach Chavez-Cruz’s due process


                                          2                                   12-70960
contentions at this time.

      PETITION FOR REVIEW GRANTED; REMANDED.




                            3                  12-70960